Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim 1 is pending.
Information Disclosure Statement PTO-1449 
	The Information Disclosure Statement submitted by applicant on 08-11-2020 has been considered. Please see attached PTO-1449. 
Objection
	Claim 1 has been objected to for the following informality:
	In line 18 of the claim, it is suggested to include the word --first-- before “dataset” in order to provide consistency in the claim. Appropriate correction required.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,742,416. Claim 1-19 of US Patent No.10,742416  contains every element of claim 1 of the instant application and as such anticipate claim 1 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) 
	Mapping of the claim 1 is shown below:
Instant Application (16,990,976)
US Patent 10,742,416
1. A method for verifying that distorted biometric information received by a computing device is authentic, comprising:
 receiving a signal indicative of a distorted biometric of a biometric of a person; 
determining, by a processor, a DNA sequence code of the signal indicative of the distorted biometric signal; 
generating, by the processor, a first dataset from a plurality of fuzzy data values based on the DNA sequence code, wherein each fuzzy data is transformed into a data value and at least one range value to obtain respective data values and range values, and wherein the respective data values and range values are arranged in at least two data series of the first dataset, respectively; transforming using a cryptographic function, by the processor, the first dataset, which is based on the DNA sequence code, to obtain a second 
encrypting, by the processor, the second dataset; storing the encrypted second dataset into a database that includes one or more biometric identifiers;
 publishing, by the processor, the generated dataset to a database computing system for authentication; 
retrieving, by the processor, the encrypted second dataset from the database; 
decrypting, by the processor, the encrypted second dataset to obtain the second dataset to authenticate that the database has validated the submitted generated database transaction that includes the one or more biometric identifiers.

receiving a signal indicative of a distorted biometric of a biometric of a person; 
determining, by a processor, a DNA sequence code of the signal indicative of the distorted biometric signal; 
generating, by the processor, a first dataset from a plurality of fuzzy data values based on the DNA sequence code, wherein each fuzzy data is transformed into a data value and at least one range value to obtain respective data values and range values, and wherein the respective data values and range values are arranged in at least two data series of the first dataset, respectively; hashing using a hash function, by 
the processor, the first dataset, which is based on the DNA sequence code, to obtain a second 


encrypting, by the processor, the second dataset; storing the encrypted second dataset into a blockchain to generate a blockchain transaction that includes one or more biometric identifiers; publishing, by the processor, the generated blockchain transaction to a distributed blockchain computing system for authentication; 
retrieving, by the processor, the encrypted second dataset from the blockchain; 
decrypting, by the processor, the encrypted 
second dataset to obtain the second dataset to authenticate that the blockchain has validated the generated blockchain transaction that includes the one or more biometric identifiers; 
comparing, by the processor, the second dataset to a test dataset to determine if the second and test datasets are from a related data source and remains unchanged from the distorted biometric of the person; and updating, by the processor, a new transaction record on the blockchain when 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim recites “ transforming using a cryptographic function, by the processor, the first dataset, which is based on the DNA sequence code, to obtain a second dataset, wherein that maintains a relationship of the respective data values and the range values arranged in the at least two data series ranges of the first dataset and the second dataset are maintained".
	The limitation of “wherein that maintains a relationship of the respective data values and the range values arranged in the at least two data series ranges of the first dataset and the second dataset are maintained" is confusion and not understandable.
	 For the propose of the examination the limitation is considered to mean, wherein the transforming maintains a relationship of respective data values and the range values arranged in the at least two data series.
	Claim in last paragraph recites “decryption…to authenticate that the database has validated the submitted generated database transaction..”. There is insufficient antecedent basis for the limitation of “the submitted generated database transaction”.
Allowable Subject Matter
Claim 1 would be allowable if overcomes the double patenting and 112(b) rejections and objection of the claim. 
The following is an examiner’s statement of reasons for allowance:
	The prior art Ahn (US Publication No. 2004/0153255) of record discloses, an apparatus and a method for encoding a DNA sequence comprises: a comparative unit aligning a reference sequence having known DNA information with a subject sequence to be encoded and extracting a difference between the reference sequence and the subject sequence; a conversion unit converting information of the extracted difference between the reference sequence and the subject sequence into a string of predetermined characters; a code storage unit storing predetermined conversion codes that correspond to the individual characters; and an encoding unit encoding the individual characters that make the string of the characters using the conversion codes.
	The prior art Deonarine et al. (US Publication No. 2018/0046766) of record discloses, a system and method which facilitate the public or private exchange of biomedical information (for example, such as DNA sequence information and ontological data), either anonymously or otherwise, without concerns for security, privacy violations, or information being released to incorrect destinations. It can be used with medical software, diagnostic equipment, DNA sequencing machines, and similar devices for tracking, encoding, anonymizing, transmitting, and securing medical information which can occur during a disease transmission event in an outbreak, or medical events involved in managing an outbreak.
	The prior art Lyons (US Publication No. 2018/0173849) of record discloses, a system and  method, comprising displaying indicia, broadcasting data, or transmitting instructions, to solicit collection of or to access data uniquely representative of, or uniquely indicating, one or more digitally-input synthetic DNA design parameters; establishing direct or indirect communication access and linkage between the terminal and either (a) a store at the terminal, or (b) the at least one remote computer(s), on which are stored, or by which access is available to receive: data representative of an entire synthetic DNA sequence of a DNA library, the synthetic DNA sequence being calculated based on the one or more 
	The prior art Bolle et al. (US Patent No. 6,836,554) of record discloses, a technique employs signal scrambling and morphing techniques to intentionally distort the original biometrics signal in a non-invertible fashion. If the security is compromised, the system can cancel a particular distortion and reacquire the signal with a new distortion function. This provides functionality as good as non-biometric authentication methods in terms of their power of revocation.
	The prior art Polcha et al. (US Publication No. 2006/0136743) of record discloses, an access control method achieves enhanced security and accuracy compared with other systems through recognition of one or more distorted biometrics. The method includes detecting a distorted biometric for input into an identification system, comparing the distorted biometric to one or more distortion patterns, and controlling access to a restricted item based on results of the comparison. The biometric may be an eye pattern, a fingerprint or palm print, a voice print, a handwriting sample, a DNA sample, a facial image, or any other type of characteristic or behavioral attribute of a person. The biometric may be distorted in any one of a variety of ways for comparison to previously enrolled biometrics which have been distorted using the same or similar element. A system and program embodied within a computer-readable medium performs the steps of the method.
	However, prior arts taken singly or in combination, fail to anticipate or render the following limitation: 
	generating, by the processor, a first dataset from a plurality of fuzzy data values based on the DNA sequence code, wherein each fuzzy data is transformed into a data value and at least one range value to obtain respective data values and range values, and wherein the respective data values and range values are arranged in at least two data series of the first dataset, respectively; transforming using a cryptographic function, by the processor, the first dataset, which is based on the DNA sequence code, to obtain a second dataset, wherein that maintains a relationship of the respective data values and the range  (as claimed in claim 1).
Claim would be allowed in light of the above limitations when in combination with remaining claim limitations.
Conclusion

       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437